Case 6:21-cv-00366-ADA Document 1-34 Filed 04/15/21 Page 1 of 3




             Exhibit 28
     Case 6:21-cv-00366-ADA Document 1-34 Filed 04/15/21 Page 2 of 3




Network Working Group                                      T. Berners-Lee
Request for Comments: 2396                                        MIT/LCS
Updates: 1808, 1738                                           R. Fielding
Category: Standards Track                                     U.C. Irvine
                                                              L. Masinter
                                                        Xerox Corporation
                                                              August 1998


            Uniform Resource Identifiers (URI): Generic Syntax

Status of this Memo

   This document specifies an Internet standards track protocol for the
   Internet community, and requests discussion and suggestions for
   improvements. Please refer to the current edition of the "Internet
   Official Protocol Standards" (STD 1) for the standardization state
   and status of this protocol. Distribution of this memo is unlimited.

Copyright Notice

   Copyright (C) The Internet Society (1998).   All Rights Reserved.

IESG Note

   This paper describes a "superset" of operations that can be applied
   to URI. It consists of both a grammar and a description of basic
   functionality for URI. To understand what is a valid URI, both the
   grammar and the associated description have to be studied. Some of
   the functionality described is not applicable to all URI schemes, and
   some operations are only possible when certain media types are
   retrieved using the URI, regardless of the scheme used.

Abstract

   A Uniform Resource Identifier (URI) is a compact string of characters
   for identifying an abstract or physical resource. This document
   defines the generic syntax of URI, including both absolute and
   relative forms, and guidelines for their use; it revises and replaces
   the generic definitions in RFC 1738 and RFC 1808.

   This document defines a grammar that is a superset of all valid URI,
   such that an implementation can parse the common components of a URI
   reference without knowing the scheme-specific requirements of every
   possible identifier type. This document does not define a generative
   grammar for URI; that task will be performed by the individual
   specifications of each URI scheme.




Berners-Lee, et. al.         Standards Track                     [Page 1]
     Case 6:21-cv-00366-ADA Document 1-34 Filed 04/15/21 Page 3 of 3

RFC 2396                     URI Generic Syntax                August 1998


           The resource is the conceptual mapping to an entity or set of
           entities, not necessarily the entity which corresponds to that
           mapping at any particular instance in time. Thus, a resource
           can remain constant even when its content---the entities to
           which it currently corresponds---changes over time, provided
           that the conceptual mapping is not changed in the process.

      Identifier
         An identifier is an object that can act as a reference to
         something that has identity. In the case of URI, the object is
         a sequence of characters with a restricted syntax.

   Having identified a resource, a system may perform a variety of
   operations on the resource, as might be characterized by such words
   as ‘access’, ‘update’, ‘replace’, or ‘find attributes’.

1.2. URI, URL, and URN

   A URI can be further classified as a locator, a name, or both. The
   term "Uniform Resource Locator" (URL) refers to the subset of URI
   that identify resources via a representation of their primary access
   mechanism (e.g., their network "location"), rather than identifying
   the resource by name or by some other attribute(s) of that resource.
   The term "Uniform Resource Name" (URN) refers to the subset of URI
   that are required to remain globally unique and persistent even when
   the resource ceases to exist or becomes unavailable.

   The URI scheme (Section 3.1) defines the namespace of the URI, and
   thus may further restrict the syntax and semantics of identifiers
   using that scheme. This specification defines those elements of the
   URI syntax that are either required of all URI schemes or are common
   to many URI schemes. It thus defines the syntax and semantics that
   are needed to implement a scheme-independent parsing mechanism for
   URI references, such that the scheme-dependent handling of a URI can
   be postponed until the scheme-dependent semantics are needed. We use
   the term URL below when describing syntax or semantics that only
   apply to locators.

   Although many URL schemes are named after protocols, this does not
   imply that the only way to access the URL’s resource is via the named
   protocol. Gateways, proxies, caches, and name resolution services
   might be used to access some resources, independent of the protocol
   of their origin, and the resolution of some URL may require the use
   of more than one protocol (e.g., both DNS and HTTP are typically used
   to access an "http" URL’s resource when it can’t be found in a local
   cache).




Berners-Lee, et. al.          Standards Track                     [Page 3]
